The present application, filed on or after March 16, 2013, is being examined under first to invent provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed 9/9/2022.
Claims 1, 8, 10, 12, 17 and 20 are amended.
Claims 1-20 are pending. 
Claims 1-20 are rejected.
Information Disclosure Statement
Acknowledgment is made of the information disclosure statements filed on September 9, 2022. U.S. patents and Foreign Patents have been considered.
Response to Arguments
Applicant`s arguments filed September 9, 2022 have been fully considered but they are not persuasive.
As per the 103 rejection of claim 1, 10 ad 20, Applicant argued that none of Albrecht, Perry, Blainey, O’Krafka, Zhang, Muto, Li, Minatsu, or Shribman include selection of a fallback mechanism that resends the storage request to the same storage device with an updated command processing time constraint based on the estimate from that storage device. 
The cited portions of Albrecht are directed to processing storage requests with a time constraint and determining data buckets that comply with that time constraint. [Office Action, pp. 3-13, and cited portions of Albrecht]. As acknowledged in the Office Action, the Albrecht does not "receive, from the first storage device, a [first] response including an estimation for an execution of the storage command by the fist storage device based on the command processing time constraint." [Office Action, p. 8]. Additionally, Albrecht does not include selection of a fallback mechanism as required by the amended claims, let alone resending the storage command to the same storage device with an updated processing time constraint based on the estimation from the storage device. The cited portions of Perry are directed to a storage device that estimates the completion time of a storage operation and provides the estimated completion time to a processor. [Office Action, pp. 8-13, and cited portions of Perry]. Perry is cited for receiving, from a storage device, a response that includes an estimation for execution of a storage command. Note that Perry appears to be silent on the storage device receiving a command processing time constraint in the storage request (as in Applicant's claims) and there is no indication that Perry's estimate is "based on the command processing time constraint." The Office Action also acknowledges that Perry does not include selection of a fallback mechanism {Office Action, p. 9], let alone resending the storage command to the same storage device with an updated processing time constraint based on the estimation from the storage device. Therefore, Perry does not address all of the shortcomings of Albrecht. 
The cited portions of Blainey are directed to receiving estimated completion time from server clusters and partitioning and reassigning compute tasks when the completion time is not met. [Office Action, pp. 9-13, and cited portions of Blainey]. Blainey does not appear to determine "based on the estimation in the first response, an alternative timeline for executing the storage command" and resend the storage command with a revised command processing time constraint based on the alternative timeline to the same storage device. Blainey does not appear to adjust the command processing time constraint, but the size of the workloads to meet the original completion time. Therefore, Blainey does not address the shortcomings of Albrecht and Perry with regard to the amended claims.
However, Examiner relies on a newly cited reference O’Krafka to teach these limitations.
Claim interpretation under - 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	Claim 20 recites “means-plus-function” limitations as follows:
Claim limitations ““means for storing data; means for generating a storage request including a storage command; means for including a command processing time constraint in the storage request; means for sending the storage request to the means for storing data; and means for receiving, from the means for storing data” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “storing”, “generating”, “including”, “sending” and “receiving” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 20 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: host processing system (0009) for “means for storing data; means for generating a storage request including a storage command; means for including a command processing time constraint in the storage request; means for sending the storage request to the means for storing data; and means for receiving, from the means for storing data”.  
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1, 2, 7, 8, 10, 12, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al.  (US PGPUB 2018/0107719 hereinafter referred to as Albrecht), in view of Perry et al. (US PGPUB 2010/0169603 hereinafter referred to as Perry) in view of Blainey et al. (US 10,389,800), and further in view of O’Krafka et al. (US PGPUB 2017/0115891 hereinafter referred to as O’Krafka).
As per independent claim 1, Albrecht discloses a storage system, comprising: a storage pool having a plurality of storage devices including a first storage device and a second storage device [(Paragraphs 0024-0028 and 0031-0032; FIGs. 1 and 2 and their related text) wherein FIG. 1 is a block diagram of an example processing system 100 for processing read and write requests for a data structure, in accordance with an example embodiment. In one example embodiment, the processing system 100 comprises client devices 104-1, . . . 104-N (collectively known as client devices 104 hereinafter), a load balancer 108, application nodes 112-1, . . . 112-N (collectively known as application nodes 112 hereinafter), and a data storage system 116. Each client device 104 may be a personal computer (PC), a tablet computer, or any other appropriate computer device. The client device 104 may include a user interface module. The load balancer 108 receives a request from a client device 104, forwards the request to an application node 112, and forwards responses from the application node 112 to the client device 104 to correspond to the claimed limitation]; and a processor coupled to the plurality of storage devices and configured to: generate a storage request including a storage command [(Paragraphs 0024-0028 and 0031-0032; FIGs. 1 and 2 and their related text) wherein the load balancer 108 receives a request from a client device 104, forwards the request to an application node 112, and forwards responses from the application node 112 to the client device 104. The load balancer 108 also maintains session information in a session table. The maintained information may include, for each application node 112, the open session identifiers, a time of the last request sent to the application node 112, and the like. The application nodes 112 process requests from the client devices 104 and return responses for the processed requests. In the example embodiment of FIG. 1, the application nodes 112 receive requests from the client devices 104 via the load balancer 108 and return the corresponding responses to the client devices 104 via the load balancer 108 to correspond to the claimed limitation]; include a command processing time constraint in the storage request [(Paragraphs 0020-0023 and 0045-0047; FIGs. 1 and 5B and their related text) wherein the FIG. 5B is a flowchart for an example method 550 for processing a read request, according to an example embodiment. In one example embodiment, the method 550 is performed by the read request handling module 320. In one example embodiment, the read request handling module 320 receives a read request, such as a read request from the client device 104 (operation 554). A determination is made of whether the read request has a time constraint (operation 558). If the request has no time constraint, the data bucket(s) that correspond to the earliest available data prior to the current time and until the current time are obtained (operation 562). For example, the data buckets corresponding to the most recent complete calendar years, the data buckets corresponding to the most recent complete months of the current calendar year, the data buckets corresponding to the most recent complete weeks of the current calendar month, the data buckets corresponding to the most recent complete days of the current calendar week, and the data buckets corresponding to the most recent complete hours of the current calendar day are obtained. The obtained data buckets are returned to the requesting entity (operation 570). The method 550 then ends. If the request has a time constraint, the data buckets that correspond to the time constraint are obtained (operation 566). For example, the data buckets, if any, corresponding to the complete calendar years that are encompassed by the time constraint are obtained, the data buckets, if any, corresponding to the complete calendar months that are encompassed by the time constraint (and not covered by the obtained complete calendar years) are obtained, the data buckets, if any, corresponding to the complete calendar weeks that are encompassed by the time constraint (and not covered by the obtained complete calendar years or the complete calendar months) are obtained, the data buckets, if any, corresponding to the complete calendar days that are encompassed by the time constraint (and not covered by the obtained complete calendar years, the complete calendar months, or the complete calendar weeks) are obtained, and the data buckets, if any, corresponding to the complete hours of the present day that are encompassed by the time constraint (and not covered by the obtained complete calendar years, the complete calendar months, the complete calendar weeks, or the complete calendar days) are obtained. A data bucket is encompassed by a time constraint if the beginning of the time window of the corresponding data bucket falls within the time constraint and the end of the time window of the corresponding data bucket falls within the time constraint. The obtained data buckets are returned to the requesting entity (operation 570). The method 550 then ends to correspond to the claimed limitation]; send the storage request to the first storage device [(Paragraphs 0033-0036; FIGs. 1 and 3 and their related text) wherein the FIG. 3 is a block diagram of an example apparatus 300 for implementing a data storage system 116, in accordance with an example embodiment. The apparatus 300 is shown to include a processing system 302 that may be implemented on a client or other processing device, and that includes an operating system 304 for executing software instructions. In accordance with an example embodiment, the apparatus 300 may include a client interface module 308, an application node interface module 312, a write request handling module 316, a read request handling module 320, an aggregation module 324, write data structures 328-1, . . . 328-N (collectively known as write data structures 328 hereinafter), and read data structures 332-1, . . . 332-N (collectively known as read data structures 332 hereinafter). The client interface module 308 receives requests, such as write requests and read requests, from the client devices 104, and provides responses to the client devices 104. The application node interface module 312 receives requests, such as write requests and read requests, from the application nodes 112, and provides responses to the application nodes 112. It is to be noted that requests from the client devices 104 may directly access the data storage system 116 or may access the data storage system 116 via the application node 112. The write request handling module 316 processes write requests from the client devices 104 and application nodes 112, as described more fully by way of example in conjunction with FIG. 5A. The read request handling module 320 processes read requests from the client devices 104 and application nodes 112, as described more fully by way of example in conjunction with FIG. 5B to correspond to the claimed limitation]; and receive, from the first storage device, a first response [(Paragraphs 0026-0027, 0031-0036; FIGs. 1 and 3 and their related text) wherein the FIG. 3 is a block diagram of an example apparatus 300 for implementing a data storage system 116, where the client interface module 308 receives requests, such as write requests and read requests, from the client devices 104, and provides responses to the client devices 104. The application node interface module 312 receives requests, such as write requests and read requests, from the application nodes 112, and provides responses to the application nodes 112. It is to be noted that requests from the client devices 104 may directly access the data storage system 116 or may access the data storage system 116 via the application node 112. The write request handling module 316 processes write requests from the client devices 104 and application nodes 112, as described more fully by way of example in conjunction with FIG. 5A. The read request handling module 320 processes read requests from the client devices 104 and application nodes 112, as described more fully by way of example in conjunction with FIG. 5B to correspond to the claimed limitation]. 
Albrecht does not appear to explicitly disclose receive, from the first storage device, a first response including an estimation for an execution of the storage command by the first storage device based on the command processing time constraint.
However, Perry discloses receive, from the first storage device, a first response including an estimation for an execution of the storage command by the first storage device based on the command processing time constraint [(Paragraphs 0011, 0022-0026; FIGs. 13c) where Perry teaches performing a storage operation that includes receiving from a processor a storage command for the storage operation; estimating, using a controller of a storage device, a completion time of the storage operation; and providing the estimated completion time to the processor. The controller may begin estimating the completion time of the storage operation before or after the storage operation begins in accordance with the operating mode. The estimating may be effected based in part on anticipated automatic memory operations that are to be applied on the storage device, including wear leveling operations, garbage collection operations, power-fail protection operations, and defragmentation operation. The estimating may also be effected based in part on an attribute of a specific storage area on the storage device; where the controller 14 may begin estimating the completion time upon receipt of the storage command or after the storage operation begins. The controller 14 may also begin estimating the completion time before initiating the storage operation. This may be useful if the host 18 needs the estimated completion time in order to determine which operation to perform while the storage command request is executed. The controller 14 may begin estimating the completion time when the storage device 10 is otherwise idle. The controller may be designed to finish estimating the completion time before initiating the storage operation. The controller may provide the estimated completion time to the processor before initiating the storage operation and/or before a pre-defined time interval (for example 3 ms, 5 ms, 5 clock ticks, etc.) has elapsed since receiving the storage command to correspond to the claimed limitation].
Albrecht and Perry are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Albrecht and Perry before him or her, to modify the storage system of Albrecht to include the time completion estimation of the execution of Perry because it will ensure request execution.
The motivation for doing so would be to [“ protect data from abnormal program termination and other data loss problems” (Paragraph 0002 by Perry)].
Albrecht does not appear to explicitly disclose select, responsive to the estimation in the first response not complying with the command processing time constraint, a fallback mechanism for executing the storage command using the storage pool.
However, Blainey discloses select, responsive to the estimation in the first response not complying with the command processing time constraint, a fallback mechanism for executing the storage command using the storage pool [(Column 2, lines 55-67, Column 3, lines 1-25, column 4, lines 18-35; FIGs. 13c) where Blainey teaches workload manager generally receives information about a workload, which may be a graph representing portions of a workload that can be executed in parallel and an order in which parallel portions of a compute workload can be executed. A workload manager can submit the information about a compute workload to a plurality of server clusters and request an estimated completion time and an estimated cost to process the compute workload. Based on the estimated completion time and cost to process the compute workload, the workload manager can either assign the compute workload to a server cluster or determine that the compute workload should be divided into a plurality of portions. If the workload manager divides the compute workload into a plurality of portions, the compute workload can request estimated completion time and processing cost information from the server clusters for each portion of the workload. The workload manager can assign each portion of the compute workload to a server cluster based on the estimated completion time and cost for each portion of the workload, such that the workload analyzer 132 receives, from one or more server clusters 140, data identifying estimated resource utilization for the compute workload (e.g., completion time for the compute workload and an estimated cost to process the compute workload). To initiate a comparison of the received data to one or more user-provided parameters, workload analyzer 132 may wait until workload analyzer 132 receives estimated resource utilization information from a threshold number of server clusters 140. Workload analyzer 132 can compare the received data to one or more user-provided parameters to determine whether to assign the compute workload to a single server cluster 140 or divide the compute workload into a plurality of independently-assignable portions that can be executed on different server clusters 140. Generally, by requesting estimated resource utilization (e.g., completion time and cost information) from a plurality of server clusters 140 in distributed computing platform 100, workload analyzer 132 can adaptively assign compute workloads (or portions of a compute workload) in response to various problems within server clusters, a size of a data set processed by the compute workload, and so on to correspond to the claimed limitation].
Albrecht/Perry and Blainey are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Albrecht/Perry and Blainey before him or her, to modify the storage system of Albrecht to include the time completion estimation of the the workload manager of Blainey because it will ensure request execution.
The motivation for doing so would be to [“ protect data from abnormal program termination and other data loss problems” (Column 3, lines allows a system adminstrator to minimize the resources by Blainey)].
Albrecht does not appear to explicitly wherein the selected fallback mechanism comprises: determining, based on the estimation in the first response, an alternative timeline for executing the storage command using the first storage device; and resending the storage request to the first storage device with a revised command processing time constraint corresponding to the alternative timeline.
However, O’Krafka discloses wherein the selected fallback mechanism comprises: determining, based on the estimation in the first response, an alternative timeline for executing the storage command using the first storage device [(Paragraphs 0002, 0014-0015, 0020-0021, 0039 and 0046) where O’Krafka teaches where the storage device may identify a pending memory operation at the storage device. Execution of the pending operation may delay a start of execution of a read operation responsive to the read command. To illustrate, execution of the pending operation may render the data to be read (based on a read command) temporarily inaccessible. For example, the pending operation (e.g., a write operation, an erase operation, a data recovery operation, a data move operation, a data refresh operation, or a background operation, etc.) may perform a refresh operation on the data, thus temporarily prohibiting the data from being read in response to the read command. In some implementations, the pending operation may include multiple operations, such as a read operation, a write operation, and an erase operation, as an illustrative, non-limiting example. Execution of the read operation may be delayed at least until the pending operation is completed, such as while the pending operation is being executed, where the delay identifier 194 may be configured to determine a delay value (e.g., a delay duration) that the pending operation 191 may delay execution of a read operation responsive to the read command 122. The delay value may correspond to a latency value associated with a time of executing a command, such as a read latency value of the read command 122 received from the access device 170 (e.g., the processor 174). The delay value may be related to an amount of time between a time of receiving the command and a time of starting (or a time of completing) execution of an operation responsive to the command. For example, the delay value may be determined based on an amount of time (e.g., an estimated amount of time) before execution of the pending operation 191 is completed (and the operation can be executed) to correspond to the claimed limitation]; and resending the storage request to the first storage device with a revised command processing time constraint corresponding to the alternative timeline [(Paragraphs 0021, 0039 and 0046) where O’Krafka teaches where the timeout timer 193 may be configured to indicate a timeout associated with an operation to be executed at the memory device 103. For each command received at the storage device 102 from the access device 170, a corresponding operation is to be executed (e.g., completed) within a timeout period. The timeout period for particular command may begin at a time when the particular command is received. For example, in response to receiving the particular command, the timeout timer 193 may initialized to a timeout value. If the operation is not completed within the timeout period (as tracked by the timeout timer 193), a timeout occurs. In response to the timeout, the controller 130 may be configured to cancel the operation and to send a timeout indication to the access device 170. The timeout indication may enable the access device to perform a remedial action, such as resending the particular command to the storage device 102 or sending a different command to the storage device 102 or another storage device to correspond to the claimed limitation].
Albrecht/Perry/Blainey and O’Krafka are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Albrecht/Perry and O’Krafka before him or her, to modify the storage system of Albrecht to include the time completion estimation of the the workload manager of O’Krafka because it will ensure request execution.
The motivation for doing so would be to [“ reduce a delay in receiving the data responsive to the read command sent to the storage device” (Paragraph 0018 by O’Krafka)].
Therefore, it would have been obvious to combine Albrecht/Perry/Blainey and O’Krafka to obtain the invention as specified in the instant claim.

As per dependent claim 2, Blainey discloses evaluate, responsive to the estimation in the first response not complying with the command processing time constraint, a plurality of fallback mechanisms mechanism for executing the storage command using the storage pool, wherein the selected fallback mechanism is from the plurality of fallback mechanism [(Column 2, lines 55-67, Column 3, lines 1-25, column 4, lines 18-35; FIGs. 13c) where Blainey teaches workload manager generally receives information about a workload, which may be a graph representing portions of a workload that can be executed in parallel and an order in which parallel portions of a compute workload can be executed. A workload manager can submit the information about a compute workload to a plurality of server clusters and request an estimated completion time and an estimated cost to process the compute workload. Based on the estimated completion time and cost to process the compute workload, the workload manager can either assign the compute workload to a server cluster or determine that the compute workload should be divided into a plurality of portions. If the workload manager divides the compute workload into a plurality of portions, the compute workload can request estimated completion time and processing cost information from the server clusters for each portion of the workload. The workload manager can assign each portion of the compute workload to a server cluster based on the estimated completion time and cost for each portion of the workload, such that the workload analyzer 132 receives, from one or more server clusters 140, data identifying estimated resource utilization for the compute workload (e.g., completion time for the compute workload and an estimated cost to process the compute workload). To initiate a comparison of the received data to one or more user-provided parameters, workload analyzer 132 may wait until workload analyzer 132 receives estimated resource utilization information from a threshold number of server clusters 140. Workload analyzer 132 can compare the received data to one or more user-provided parameters to determine whether to assign the compute workload to a single server cluster 140 or divide the compute workload into a plurality of independently-assignable portions that can be executed on different server clusters 140. Generally, by requesting estimated resource utilization (e.g., completion time and cost information) from a plurality of server clusters 140 in distributed computing platform 100, workload analyzer 132 can adaptively assign compute workloads (or portions of a compute workload) in response to various problems within server clusters, a size of a data set processed by the compute workload, and so on to correspond to the claimed limitation].
As per dependent claim 7, Albrecht discloses a host system coupled to the storage pool via a network fabric, wherein: the host system includes the processor [(Paragraphs 0024-0028 and 0030-0032; FIGs. 1 and 2 and their related text) wherein FIG. 1 is a block diagram of an example processing system 100 for processing read and write requests for a data structure, in accordance with an example embodiment. In one example embodiment, the processing system 100 comprises client devices 104-1, . . . 104-N (collectively known as client devices 104 hereinafter), a load balancer 108, application nodes 112-1, . . . 112-N (collectively known as application nodes 112 hereinafter). The load balancer 108 receives a request from a client device 104, forwards the request to an application node 112, and forwards responses from the application node 112 to the client device 104. The load balancer 108 also maintains session information in a session table. The maintained information may include, for each application node 112, the open session identifiers, a time of the last request sent to the application node 112, and the like. Further, the network 140 may be an ad hoc network, a switch, a router, an intranet, an extranet, a virtual private network (VPN), a local area network (LAN), a wireless LAN (WLAN), a wide area network (WAN), a wireless WAN (WWAN), a metropolitan area network (MAN), a portion of the Internet, a portion of the public switched telephone network (PSTN), a cellular telephone network, another type of network, a network of interconnected networks, a combination of two or more such networks, and the like to correspond to the claimed limitation]; and the host system is configured to communicate with the storage pool via the network fabric [(Paragraphs 0024-0028 and 0052-0056; FIGs. 1 and 8 and their related text) wherein FIG. 8 is a block diagram of a computer processing system 800 within which a set of instructions 824 may be executed for causing a computer to perform any one or more of the methodologies discussed herein. In some embodiments, the computer operates as a standalone device or may be connected (e.g., networked) to other computers. In a networked deployment, the computer may operate in the capacity of a server or a client computer in server-client network environment, or as a peer computer in a peer-to-peer (or distributed) network environment to correspond to the claimed limitation].
As per dependent claim 8, Albrecht discloses wherein: the host system is further configured to receive a storage services request from a client device requesting execution of the storage command [(Paragraphs 0024-0028 and 0052-0056; FIGs. 1 and 8 and their related text) wherein the load balancer 108 receives a request from a client device 104, forwards the request to an application node 112, and forwards responses from the application node 112 to the client device 104. The load balancer 108 also maintains session information in a session table. The maintained information may include, for each application node 112, the open session identifiers, a time of the last request sent to the application node 112, and the like. The application nodes 112 process requests from the client devices 104 and return responses for the processed requests. In the example embodiment of FIG. 1, the application nodes 112 receive requests from the client devices 104 via the load balancer 108 and return the corresponding responses to the client devices 104 via the load balancer 108 to correspond to the claimed limitation]; and the processor is further configured to, responsive to receiving the first response, send a storage services response to the client device indicating an estimated amount of time needed to complete the storage command [(Paragraphs 0024-0028 and 0052-0056; FIGs. 1 and 8 and their related text) wherein the load balancer 108 receives a request from a client device 104, forwards the request to an application node 112, and forwards responses from the application node 112 to the client device 104, where the forwarded response from the application node can be modified to include the estimated execution time disclosed by Perry where the controller 14 may begin estimating the completion time upon receipt of the storage command or after the storage operation begins. The controller 14 may also begin estimating the completion time before initiating the storage operation. This may be useful if the host 18 needs the estimated completion time in order to determine which operation to perform while the storage command request is executed. The controller 14 may begin estimating the completion time when the storage device 10 is otherwise idle. The controller may be designed to finish estimating the completion time before initiating the storage operation. The controller may provide the estimated completion time to the processor before initiating the storage operation and/or before a pre-defined time interval (for example 3 ms, 5 ms, 5 clock ticks, etc.) has elapsed since receiving the storage command (Paragraphs 0011 and 0022-0026; FIGs. 13c) to correspond to the claimed limitation].
O’Krafka discloses receive, from the client device, a reply indicating a revised timeframe for processing the storage command[(Paragraphs 0002, 0014-0015, 0020-0021, 0039 and 0046) where O’Krafka teaches where the storage device may identify a pending memory operation at the storage device. Execution of the pending operation may delay a start of execution of a read operation responsive to the read command. To illustrate, execution of the pending operation may render the data to be read (based on a read command) temporarily inaccessible. For example, the pending operation (e.g., a write operation, an erase operation, a data recovery operation, a data move operation, a data refresh operation, or a background operation, etc.) may perform a refresh operation on the data, thus temporarily prohibiting the data from being read in response to the read command. In some implementations, the pending operation may include multiple operations, such as a read operation, a write operation, and an erase operation, as an illustrative, non-limiting example. Execution of the read operation may be delayed at least until the pending operation is completed, such as while the pending operation is being executed, where the delay identifier 194 may be configured to determine a delay value (e.g., a delay duration) that the pending operation 191 may delay execution of a read operation responsive to the read command 122. The delay value may correspond to a latency value associated with a time of executing a command, such as a read latency value of the read command 122 received from the access device 170 (e.g., the processor 174). The delay value may be related to an amount of time between a time of receiving the command and a time of starting (or a time of completing) execution of an operation responsive to the command. For example, the delay value may be determined based on an amount of time (e.g., an estimated amount of time) before execution of the pending operation 191 is completed (and the operation can be executed), where the timeout timer 193 may be configured to indicate a timeout associated with an operation to be executed at the memory device 103. For each command received at the storage device 102 from the access device 170, a corresponding operation is to be executed (e.g., completed) within a timeout period. The timeout period for particular command may begin at a time when the particular command is received. For example, in response to receiving the particular command, the timeout timer 193 may initialized to a timeout value. If the operation is not completed within the timeout period (as tracked by the timeout timer 193), a timeout occurs. In response to the timeout, the controller 130 may be configured to cancel the operation and to send a timeout indication to the access device 170. The timeout indication may enable the access device to perform a remedial action, such as resending the particular command to the storage device 102 or sending a different command to the storage device 102 or another storage device to correspond to the claimed limitation].
As for dependent claim 12, the applicant is directed to the rejections to claim 2 set forth above, as they are rejected based on the same rationale.
As for independent claims 10 and 20, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale.
As for dependent claim 16, the applicant is directed to the rejections to claim 7 set forth above, as they are rejected based on the same rationale.
As for dependent claim 17, the applicant is directed to the rejections to claim 8 set forth above, as they are rejected based on the same rationale.
Claims  3 and 12 are rejected under 35 U.S.C. 103(a) as being disclosed by Albrecht/Perry/Blainey/O’Krafka, as applied to claims 1 and 10, and further in view of Zhang et al.  (US PGPUB 2018/0183891 hereinafter referred to as Zhang).
As per dependent claim 3, Albrecht/Perry discloses the storage system of claim 1.  
Albrecht/Perry does not appear to explicitly disclose wherein the first storage device includes an estimator configured to use machine learning logic to determine the first response.
However, Zhang discloses wherein the first storage device includes an estimator configured to use machine learning logic to determine the first response [(Paragraph 0060; FIG. 1 and their related text) where the next action prediction server 114 can also train predictive models using machine learning techniques using the action data stored in the action data storage device 120. For example, the next action prediction server 114 may generate Markov chains to predict next user actions based on a current user interface context. A Markov chain is a model that uses a sequence of possible actions in which the probability of each action depends on the state (e.g., context) of the current user interface to correspond to the claimed limitation].
Albrecht/Perry and Zhang are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Albrecht/Perry and Muta before him or her, to modify the method of Albrecht/Perry to include the machine learning algorithm to predict the next actions/responses of Zhang because it will enhance data access.
The motivation for doing so would be [“ to reduce the demand placed on the mobile device at a time that the mobile device is transitioning to a different user interface” (Paragraph 0014 by Zhang)].
 Therefore, it would have been obvious to combine Albrecht/Perry and Zhang to obtain the invention as specified in the instant claim.
As for dependent claim 12, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale.
Claim 4, 5, 13 and 14 is rejected under 35 U.S.C. 103(a) as being disclosed by Albrecht/Perry/Blainey/O’Krafka, as applied to claims 1 and 10, and further in view of Muto et al.  (US PGPUB 2007/0067584 hereinafter referred to as Muto).
As per dependent claim 4, Albrecht/Perry discloses the storage system of claim 1.  
Perry further discloses wherein the first storage device includes a controller configured to: monitor a state of the first storage device; receive the storage request; determine that the storage command cannot be completed based on the state of the first storage device and the command processing time constraint [(Paragraphs 0023-0028; FIGs. 1 and 4 and their related text) where the controller 14 may begin estimating the completion time upon receipt of the storage command or after the storage operation begins. controller may operate in any of the modes of operation discussed above. Step 42 includes the controller 14 of FIG. 1 or the controller module 24 of FIG. 3 collecting data associated with the attributes of the storage device. This data may include the cylinder-rotation frequency, read/write/erase times, error rates, and average error correction times. In the next step 44, the controller receives a storage command sent by the processor. After receiving the storage command, the controller in step 46 collects data describing the current status of the storage device and the host that may affect the duration of the storage operation associated with the storage command. The data relating to the storage device may include the current location of the cylinder needle, the flash wear leveling status, and so on. The data relating to the host may include the battery status, the processor usage, and so on to correspond to the claimed limitation].
Albrecht/Perry does not appear to explicitly disclose wherein the first storage device includes a controller configured to: monitor a state of the first storage device; receive the storage request; determine that the storage command cannot be completed based on the state of the first storage device and the command processing time constraint; and send the first response to the processor indicating a determination that the storage command cannot be completed.
However, Muto discloses determine that the storage command cannot be completed based on the state of the first storage device and the command processing time constraint [(Paragraphs 0024-0027 and 0087; FIGs. 6 and 43 and their related text) where the system further includes: means which performs an instruction for synchronization of the data contents of the volumes (synchronization instruction) from the host computer to the storage apparatus of the normal system. The storage apparatus receiving the instruction performs a process of synchronizing the first and second volumes between the first and second storage apparatuses. Through communication between the host computer and each storage apparatus, each storage apparatus transmits a notification (report) that synchronization has been completed or information about the state to the host computer. When receiving the report from both of the storage apparatuses to confirm the completion of synchronization and failure recovery, the host computer returns to the redundant state. This system further includes: means (doubling means, etc.) which allows return to the redundant state, that is, restart of redundant writing when the host computer receives and confirms the notification (report) that synchronization of the data contents of the first and second volumes has been completed from both of the first and second storage apparatuses, and which repeats similar processes (synchronization and confirmation) until receiving and confirming the notification from both of the systems when the host computer cannot receive the notification from both of the systems even after a lapse of a predetermined time. For example, after synchronization of the volumes is completed, each of the first and second storage apparatuses issues a completion notification indicating that the synchronization has been completed to the host computer. When confirming the completion notification from both of the first and second storage apparatuses, the host computer allows return to the redundant state. If the completion notification cannot be confirmed even after a lapse of the predetermined time, the host computer returns to processes such as the synchronization instruction, and repeats the similar processes until the confirmation is obtained from both of the systems. Furthermore, for example, in order to check whether the synchronization has been completed after the synchronization instruction, the host computer issues a request for checking the states of the storage apparatus including the states of the volumes to each of the first and second storage apparatuses at each predetermined timing. In response to the request, each of the first and second storage apparatuses reports the information about the state of storage apparatus itself. When confirming the report of the information about the state indicating that the synchronization has been completed from both of the first and second storage apparatuses, the host computer allows return to the redundant state. If the report cannot be confirmed from both of the apparatuses after a lapse of the predetermined time, the host computer returns to processes such as the synchronization instruction, and repeats the similar processes until confirmation is obtained from both of the systems; where it will be obvious to modify the system of Albrecht/Perry as discussed in claim 1 to include the reporting mechanism and the determination of the request can not be completed based on the I/O status and the timing constraints of the predetermined period as taught by Muto to correspond to the claimed limitation]; and send the first response to the processor indicating a determination that the storage command cannot be completed [(Paragraphs 0024-0027 and 0087; FIGs. 6 and 43 and their related text) where the system further includes: means which performs an instruction for synchronization of the data contents of the volumes (synchronization instruction) from the host computer to the storage apparatus of the normal system. The storage apparatus receiving the instruction performs a process of synchronizing the first and second volumes between the first and second storage apparatuses. Through communication between the host computer and each storage apparatus, each storage apparatus transmits a notification (report) that synchronization has been completed or information about the state to the host computer. When receiving the report from both of the storage apparatuses to confirm the completion of synchronization and failure recovery, the host computer returns to the redundant state. This system further includes: means (doubling means, etc.) which allows return to the redundant state, that is, restart of redundant writing when the host computer receives and confirms the notification (report) that synchronization of the data contents of the first and second volumes has been completed from both of the first and second storage apparatuses, and which repeats similar processes (synchronization and confirmation) until receiving and confirming the notification from both of the systems when the host computer cannot receive the notification from both of the systems even after a lapse of a predetermined time. For example, after synchronization of the volumes is completed, each of the first and second storage apparatuses issues a completion notification indicating that the synchronization has been completed to the host computer. When confirming the completion notification from both of the first and second storage apparatuses, the host computer allows return to the redundant state. If the completion notification cannot be confirmed even after a lapse of the predetermined time, the host computer returns to processes such as the synchronization instruction, and repeats the similar processes until the confirmation is obtained from both of the systems. Furthermore, for example, in order to check whether the synchronization has been completed after the synchronization instruction, the host computer issues a request for checking the states of the storage apparatus including the states of the volumes to each of the first and second storage apparatuses at each predetermined timing. In response to the request, each of the first and second storage apparatuses reports the information about the state of storage apparatus itself. When confirming the report of the information about the state indicating that the synchronization has been completed from both of the first and second storage apparatuses, the host computer allows return to the redundant state. If the report cannot be confirmed from both of the apparatuses after a lapse of the predetermined time, the host computer returns to processes such as the synchronization instruction, and repeats the similar processes until confirmation is obtained from both of the systems; where it will be obvious to modify the system of Albrecht/Perry as discussed in claim 1 to include the reporting mechanism as taught by Muto to correspond to the claimed limitation].
Albrecht/Perry and Muto are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Albrecht/Perry and Muto before him or her, to modify the method of Albrecht/Perry to include the completion status to the host based on the timing conditions of Muto because it will enhance data access.
The motivation for doing so would be [“ improvement in reliability, which is and will be an effective function” (Paragraph 0004 by Muto)].
 Therefore, it would have been obvious to combine Albrecht/Perry and Muto to obtain the invention as specified in the instant claim.
As per dependent claim 5, Perry discloses wherein the state indicates: a storage device hardware failure; a storage device firmware state; a storage device processing load; or a latency associated with a processing of the storage command [(Paragraphs 0023-0028; FIGs. 1 and 4 and their related text) where the controller 14 may begin estimating the completion time upon receipt of the storage command or after the storage operation begins. controller may operate in any of the modes of operation discussed above. Step 42 includes the controller 14 of FIG. 1 or the controller module 24 of FIG. 3 collecting data associated with the attributes of the storage device. This data may include the cylinder-rotation frequency, read/write/erase times, error rates, and average error correction times. In the next step 44, the controller receives a storage command sent by the processor. After receiving the storage command, the controller in step 46 collects data describing the current status of the storage device and the host that may affect the duration of the storage operation associated with the storage command. The data relating to the storage device may include the current location of the cylinder needle, the flash wear leveling status, and so on. The data relating to the host may include the battery status, the processor usage, and so on to correspond to the claimed limitation].
As for dependent claim 13, the applicant is directed to the rejections to claim 4 set forth above, as they are rejected based on the same rationale.
As for dependent claim 14, the applicant is directed to the rejections to claim 5 set forth above, as they are rejected based on the same rationale.
Claims 6 and 15 are rejected under 35 U.S.C. 103(a) as being disclosed by Albrecht/Perry/Blainey/O’Krafka/Muto, as applied to claims 1 and 10, and further in view of Li et al.  (US PGPUB 2014/0325519 hereinafter referred to as Li).
As per dependent claim 6, Albrecht/Perry/Muto discloses the storage system of claim 1.  
Muto discloses wherein: the controller is further configured to include data in the first  response indicating the state of the first storage device [(Paragraphs 0024-0027 and 0087; FIGs. 6 and 43 and their related text) where the system further includes: means which performs an instruction for synchronization of the data contents of the volumes (synchronization instruction) from the host computer to the storage apparatus of the normal system. The storage apparatus receiving the instruction performs a process of synchronizing the first and second volumes between the first and second storage apparatuses. Through communication between the host computer and each storage apparatus, each storage apparatus transmits a notification (report) that synchronization has been completed or information about the state to the host computer. When receiving the report from both of the storage apparatuses to confirm the completion of synchronization and failure recovery, the host computer returns to the redundant state. This system further includes: means (doubling means, etc.) which allows return to the redundant state, that is, restart of redundant writing when the host computer receives and confirms the notification (report) that synchronization of the data contents of the first and second volumes has been completed from both of the first and second storage apparatuses, and which repeats similar processes (synchronization and confirmation) until receiving and confirming the notification from both of the systems when the host computer cannot receive the notification from both of the systems even after a lapse of a predetermined time. For example, after synchronization of the volumes is completed, each of the first and second storage apparatuses issues a completion notification indicating that the synchronization has been completed to the host computer. When confirming the completion notification from both of the first and second storage apparatuses, the host computer allows return to the redundant state. If the completion notification cannot be confirmed even after a lapse of the predetermined time, the host computer returns to processes such as the synchronization instruction, and repeats the similar processes until the confirmation is obtained from both of the systems. Furthermore, for example, in order to check whether the synchronization has been completed after the synchronization instruction, the host computer issues a request for checking the states of the storage apparatus including the states of the volumes to each of the first and second storage apparatuses at each predetermined timing. In response to the request, each of the first and second storage apparatuses reports the information about the state of storage apparatus itself. When confirming the report of the information about the state indicating that the synchronization has been completed from both of the first and second storage apparatuses, the host computer allows return to the redundant state. If the report cannot be confirmed from both of the apparatuses after a lapse of the predetermined time, the host computer returns to processes such as the synchronization instruction, and repeats the similar processes until confirmation is obtained from both of the systems; where it will be obvious to modify the system of Albrecht/Perry as discussed in claim 1 to include the reporting mechanism and the determination of the request can not be completed based on the I/O status of the storage devices as taught by Muto to correspond to the claimed limitation].
Albrecht/Perry does not appear to explicitly disclose the processor is further configured to:  responsive to receiving the first  response, select a fallback mechanism for executing the storage command; and select the fallback mechanism for executing the storage command based on the state of the first storage device.
However, Li discloses the processor is further configured to:  responsive to receiving the first  response, select a fallback mechanism for executing the storage command; and select the fallback mechanism for executing the storage command based on the state of the first storage device [(Paragraphs 0019, 0025, 0045-0051, 0065 and 0062-0065; FIGs. 1, 2 and 5 and their related text) where method 500 of wait time estimation of the asynchronous call-back method 350 (FIG. 3B) in operation 385 is illustrated, according to an embodiment. The method 500 may be the logic used by the wait time estimator 130 in obtaining the estimated wait time for a workload call-back. In operation 505, the wait time estimation may begin when the GWT handler 335 invokes the wait time estimator 130 to determine an estimated wait time for a workload. In operation 510, the wait time estimator 130 may determine which priority rule 175 is used for the workload. In operation 515, if the workload has a workload run ratio rule 211 as the priority rule 175, then, in operation 520, a first wait time may be returned to the GWT handler 335 and returned to the ACB module 112. An example first wait time for a workload with a workload run ration rule 211 is 0 seconds. In an embodiment, the estimated wait time by the wait time estimator 130 may be time in addition to a default wait time hard coded into the ACB module before a call-back occurs. For example, the wait time estimator may return a wait time of 0 seconds for a particular workload while the ACB module 112 has a default wait time of 2 seconds. The time before the ACB performs a call-back will therefore be 0 second+2 seconds=2 seconds, where the priority manage provides the fallback mechanism based on the estimated wait time to correspond to the claimed limitation].
Albrecht/Perry and Li are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Albrecht/Perry and Muta before him or her, to modify the method of Albrecht/Perry to include the waiting time estimation and the fallback rules of execution of Li because it will enhance data access.
The motivation for doing so would be [“ to dynamically estimate wait time between two call-backs to a WLM server when determining whether a workload is ready to run or not on a WLM client” (Paragraph 0020 by Li)].
 Therefore, it would have been obvious to combine Albrecht/Perry and Li to obtain the invention as specified in the instant claim.
Claims 9 and 18 are rejected under 35 U.S.C. 103(a) as being disclosed by Albrecht/Perry/Blainey/O’Krafka, as applied to claims 1 and 10, and further in view of Minatsu et al.  (US 8,156,561 hereinafter referred to as Minatsu).
As per dependent claim 9, Albrecht/Perry discloses the storage system of claim 1.  
Albrecht/Perry does not appear to explicitly disclose wherein the first response received from the first storage device indicates that the first storage device relayed the storage request to the second storage device for execution.
However, Minatsu discloses wherein the first response received from the first storage device indicates that the first storage device relayed the storage request to the second storage device for execution [(Column 4, lines 1-35 and Column 7, lines 1-29; FIGs. 1B and 6 and their related text) where the host computer 100 accesses the storage area 120 of the old storage device 105, through the new storage device 110, by way of a path 145. This means, a function that the new storage device 110 has is applicable to the storage area 120 that the old storage device 105 has. Further, the new storage device 110 is set up so as to relay an access request from the host computer 100 to the old storage device 105. Also, the access restriction information 130 which is set up on the old storage device 105 is inherited to the access restriction information 135 of the new storage device 110. The access restriction information 130 of the old storage device 105 is updated so as to reject an access to the storage area 120 from one other than the new storage device 110. In the following explanation, these processes are called as transfer process collectively not be necessarily transferred to the storage area 125 of the new storage device 110, where the access request is relayed to the second storage device by utilizing path 145 to respond to the host where it will be obvious to modify the response of Albrecht/Perry as discussed in claim 1 to include the relay to the second storage device as taught by Minatsu to correspond to the claimed limitation].
Albrecht/Perry and Minatsu are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Albrecht/Perry and Minatsu before him or her, to modify the method of Albrecht/Perry to include the relay for execution to the second device of Minatsu because it will enhance data access.
The motivation for doing so would be [“ to continuously operate the system even in a data transfer working state” (Column 1, lines 55-56 by Minatsu)].
 Therefore, it would have been obvious to combine Albrecht/Perry and Minatsu to obtain the invention as specified in the instant claim.
As for dependent claim 18, the applicant is directed to the rejections to claim 9 set forth above, as they are rejected based on the same rationale.
Claim 19 is rejected under 35 U.S.C. 103(a) as being disclosed by Albrecht/Perry/Blainey/O’Krafka, as applied to claim 10, and further in view of Shribman et al.  (US PGPUB 2020/0344084 hereinafter referred to as Shribman).
As per dependent claim 19, Albrecht/Perry discloses the computer-implemented method of claim 10.  
Albrecht/Perry does not appear to explicitly disclose sending a second storage request to a second storage device in parallel with the storage request; receiving a second first response from the second storage device; and selecting between the first storage device and the second storage device to execute the storage command based on the first response and the second first response.
However, Minatsu discloses sending a second storage request to a second storage device in parallel with the storage request; receiving a second first response from the second storage device [(Paragraphs 0687-0688; FIGs. 6 and 43 and their related text) where the a first request over the path 121a is directed to the tunnel device #4 33d that relays the request to the web server 22b over the path 131c, and the path 131d describes the content path as a response of the web server 22b to the tunnel device #4 33d. The fetched content is then relayed (such as by using the SP proxy 72, the TB server 71, or any combination thereof) to the requesting client 31a over the data path 131g. Sequentially or in parallel, the client 31a may submit to the SP server 72 (over a data path 121'a) another request to the same content. The second request shown as the data path 121'a may be identical to the first one sent over the data path 121a, or may be different, such as providing different rules or criterions for selecting a tunnel device for serving the request; where it will be obvious to modify the system of Albrecht/Perry as discussed in claim 1 to include the parallel requests and responses as taught by Minatsu to correspond to the claimed limitation]; and selecting between the first storage device and the second storage device to execute the storage command based on the first response and the second first response [(Paragraphs 0687-0688; FIGs. 6 and 43 and their related text) where the three instances of the same content are fetched and received as part of a "Receive Content from SP" step 162a, and the content to be actually used by the client device 31a is selected in a "Select Response" step 411a. For example, the first received content may be used, while the other received later are discarded. In another example, the first two content instances received are checked to include the same content, and only then the content is used. Alternatively or in addition, the client device 31a may use sequential operation, where the requests for the same content are sequentially submitted, where a request is sent only after a content of a former request is obtained, as exampled in a flow chart 430b shown in FIG. 43b. A first request is sent as part of the "Send Request #1" step 161a, and the client device 31a waits until the content is received in response to the first request #1 as part of a "Receive Content #1" step 162b. At this stage, the client device 31a may use this fetched content as part of the "Select response" step 411a, as shown by the dashed line 432a. Alternatively or in addition, in response to receiving the response as part of the "Receive Content #1" step 162b, the client device 31a may initiate another request for the same content as part of a " Send Request #2" step 161b, and waits for a response as part of a "Receive Content #2" step 162c. At this stage, the client device 31a may use this second fetched content as part of the "Select response" step 411a, as shown by the dashed line 432b, or may select between the first and second responses. In one example, the received content may be used only if both fetched content are the same. Alternatively or in addition, in response to receiving the response as part of the "Receive Content #2" step 162c, the client device 31a may initiate a third request for the same content as part of a "Receive Content #3" step 162d. Alternatively or in addition, in response to receiving the response as part of the "Receive Content #2" step 162c, the client device 31a may initiate a third request for the same content as part of a " Send Request #3" step 161c, and waits for a response as part of a "Receive Content #3" step 162d. At this stage, the client device 31a may use this third fetched content as part of the "Select response" step 411a, as shown by the dashed line 432c, or may select between the first, second, and third responses (if different, for example); where it will be obvious to modify the system of Albrecht/Perry as discussed in claim 1 to include the selection mechanism as taught by Shribman to correspond to the claimed limitation].
Albrecht/Perry and Shribman are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Albrecht/Perry and Shribman before him or her, to modify the method of Albrecht/Perry to include the host sending parallel requests and making a selection of Shribman because it will enhance data access.
The motivation for doing so would be [“ to improve communication over the Internet by using intermediate nodes, and in particular, for fetching content from a web server using tunnel devices as intermediate nodes, which are selected based on criteria, such as an attribute type and related value” (Paragraph 0002 by Shribman)].
 Therefore, it would have been obvious to combine Albrecht/Perry and Shribman to obtain the invention as specified in the instant claim.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Gebril whose telephone number is (571)270-1857 and email address is mohamed.gebril @uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135